Case 1:21-cv-05190-JMF Document 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 08/11/21 Page 1of1

 

JENISA ANGELES,
Plaintiff,
-v-
POLITICS AND PROSE INC.,
Defendant.

21-CV-5190 (JMF)

ORDER

 

JESSE M. FURMAN, United States District Judge:

Pursuant to the Court’s June 11, 2021 Order, ECF No. 5, the parties were required to file
a joint letter, the contents of which are described therein, no later than two weeks after Defendant
appeared in the case. Defendant entered a notice of appearance on July 27, 2021. ECF No. 9.
To date, the parties have not filed the required joint letter. As a courtesy, the parties’ deadline is

hereby EXTENDED, nunc pro tunc, to August 17, 2021.

SO ORDERED. C3 ;
Dated: August 11, 2021

New York, New York

JESSE MEURMAN
bic States District Judge
